                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT



_____________________________________________X
                                             )
                                             )
JANE DOE,                                    )                  Index No. 3:18-cv-01322-KAD
                        Plaintiff,           )
                                             )
v.                                           )
                                             )                  August 24, 2020
TOWN OF GREENWICH, et al.,                   )
                        Defendants.          )
_____________________________________________X


                DECLARATION OF ELIZABETH I. HOOK IN SUPPORT
                OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

       1.      I am an attorney with Braxton Hook LLC, counsel for Plaintiff in this action, and

submit this Declaration in support of Plaintiff’s Motion for Summary Judgment dismissing each

of the Defendants’ Affirmative Defenses.

       2.      Annexed as Exhibit 1 is a true and correct copy of Defendants’ Response to

Plaintiff’s Second Set of Interrogatories.

       3.      Annexed as Exhibit 2 is a true and correct copy of the Town of Greenwich Police

Department Unified Policy Manual policy number 5045, Investigating Sex Crimes.

       4.      Annexed as Exhibit 3 are true and correct copies of the Town of Greenwich

Police Department Case/Incident Reports for the investigation into the criminal complaint of

sexual assault filed by Plaintiff Jane Doe against Peter Roe in 2016.

       5.      Annexed as Exhibit 4 is a true and correct copy of the transcript of the interview

of Plaintiff Jane Doe conducted by Defendant Det. Rondini on August 2, 2016.
       6.      Annexed as Exhibit 5 is a true and correct copy of the transcript of the interview

of Plaintiff Jane Doe conducted by Defendant Det. Rondini on November 17, 2016.

       7.      Annexed as Exhibit 6 are true and correct excerpts of the transcript of the

deposition of Plaintiff Jane Doe.

       8.      Annexed as Exhibit 7 are true and correct excerpts of the transcript of the

deposition of the father of Plaintiff Jane Doe.

       9.      Annexed as Exhibit 8 are true and correct excerpts of the transcript of the

deposition of Defendant Sgt. Reeves.

       10.     Annexed as Exhibit 9 are true and correct excerpts of the transcript of the

deposition of Defendant Det. Rondini.

       11.     Annexed as Exhibit 10 are true and correct excerpts of the transcript of the

deposition of Thomas Philip.

       12.     Annexed as Exhibit 11 is a true and correct copy of the report of Dr. Elaine

Ducharme, an expert witness retained by Plaintiff Jane Doe in this action.




Pursuant to 28 U.S.C, § 1746, I hereby declare under penalty of perjury that the foregoing is true

and correct.

Executed this 24th day of August, 2020.

                                                      _______/s/Elizabeth I. Hook___________
                                                      Elizabeth I. Hook




                                                  2
                                        CERTIFICATION

       This is to certify that on August 24, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by electronic mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Courts CM/ECF System.

                                                      _____/s/Elizabeth I. Hook_______
